In re Martin, Helen Moyer; — Defendants); applying for writ of certiorari and/or review; to the Court of Appeal, Fifth Circuit, Nos. 92-CA-0957, 92-CA-0958; Parish of Jefferson, 24th Judicial District Court, Div. “N”, Nos. 417-688, 425-549.
Granted. Nothing in opinions of court of appeal or trial court indicates cruel treatment sufficient to constitute fault for divorce. Matter is remanded to the trial court for a determination of the propriety of an award of alimony under La.CC art. 112.
DENNIS and HALL, JJ., would grant and docket the writ.
CALOGERO, C.J., not on panel.